Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ella M. Alston appeals the district court’s order denying her Fed.R.Civ.P. 60(b)(3) motion for relief from the district court’s judgment dismissing with prejudice her employment discrimination claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Alston v. Colvin, No. 1:10-cv-03446-DKC (D.Md. May 15, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.